DETAILED CORRESPONDENCE
In the response dated December 9, 2020, Applicant amended claims 1, 7, and 11.  Claims 3, 8, 9, 12, and 13 are previously canceled. Claims 1, 2, 4-7, 10, 11, and 14-21 are pending in the current application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 

Response to Arguments
Regarding “classifying user experience…” and “selecting one or more keywords….” Applicant’s arguments with respect to 35 U.S.C. 103 have been considered but are moot in view of new ground of rejection.
Applicant’s arguments with respect to 35 U.S.C. 103 have been considered, but are not persuasive.  The rejection has been maintained. 
First, Applicant asserts that the combination of references does not teach or suggest “generating an interface for experience sampling based on the selected keywords and the activity pattern comprising the sequentially occurring activities of the user to provide the generated interface to the user terminal through a network” because Zavoronkovs does not teach or suggest activity pattern comprising sequentially occurring activities, and the keywords of Zavoronkovs  are not provided to the user terminal through a network.  Examiner respectfully disagrees. Paragraph [0091] of Zavoronkovs discloses, “The output device 18 is operable to present retrieved keyword 46 and/or related information 47 to the user 30.  The output device may be a display screen, an audio playback device, or a communication device.”  In this case, the system of Zavoronkovs is displayed to the user based on the activity pattern/selected keyword.  Moreover, the EEG profiles 
Second, Applicant asserts that the combination of references does not teach or suggest “displaying, via the interface, the one or more keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring activities based on the activity pattern and context” because Jain does not disclose the sequentially occurring activities based on activity pattern and context, and keywords with degrees.  Examiner respectfully disagrees.  Figs. 1 and 2; Paragraph [0027] of Jain discloses, “Analysis system 280 may transmit one or more analysis outputs based on the one or more data streams to one or more display systems 290,” Paragraphs [0047] and [0049] disclose, “mood keywords with corresponding intensity” and Paragraph [0130] discloses, “Sensor array 110 may transmit data streams containing acceleration data and kinesthetic data of the user to analysis system 180, which may monitor and automatically detect changes in the user's activity level, position, and range of motion.  Sensor array 110 may also monitor and detect patterns of motion in a user.” In this case, the sensor array of Jain monitors activity patterns of the user. Regarding 4), Paragraph [0047] of Jain discloses, “This "mood sensor" 400 is a type of user-input sensor, that my receive input (i.e., stimulus) from a user regarding the user's psychological state and the user's behavior corresponding to that psychological state” and Paragraph [0049] discloses, “Mood collection interface 420 may include various components.  FIG. 4 illustrates mood input widget 430, mood intensity input widget.” In this case, a specific set of activities is detected for a specific user. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 10, 11, and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zavoronkovs et al. (US 2011/0313308 A1) in view of Rahman et al. (US 2014/0306821 A1) in further view of Jain et al. (US 2012/0130196 A1) in further view of Mascarenhas et al. (US 2002/0029162 A1).

Regarding claims 1 and 11, Zavoronkovs discloses a processor-implemented context-specific experience sampling method, comprising:
generating an interface configured to receive experience evaluation from the user for experience sampling based on the selected keywords and the activity pattern comprising the sequentially occurring physical activities of the user to provide the generated interface to a user terminal through a network (Paragraph [0091]: The output device 18 is operable to present retrieved keyword 46 and/or related information 47 to the user 30.  The output device may be a display screen, an audio playback device, or a communication device); 
evaluating the user experience based on the received user response data (Paragraph [0106]: For example, the user 30 may select "Joe's burger shop" as the most accurate indication of what he was thinking about.  The user 30 may use the input device 14 to input his selection.  In another example, the user may select more than one keyword 46 as being indicative of the subject that he was thinking about); and 
communication between a user and a computer typically requires the user to express his/her thoughts using a computer input device.  Examples of conventional input devices include tactile devices such as keyboards, mice, and touch-sensitive pads.  A user may also communicate with a computer audibly using a microphone and speech-recognition software).
Zavoronkovs discloses the limitations above. Zavoronkovs does not explicitly disclose:
classifying user experience information about an activity pattern comprising sequentially occurring physical activities of a user;
selecting one or more keywords which are experience words representing the classified user experience information corresponding to the activity pattern comprising the sequentially occurring physical activities of the user, wherein each of the one or more keywords represents a user experience corresponding to one or more of the activities;
displaying, via the interface, the one or more keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring physical activities based on the activity pattern and context; 
receiving, for each activity, user response data generated based on a selection by the user among the displayed degrees for the one or more keywords and context data in connection with a record device; 
analyzing, for each activity, a relationship between the evaluated user experience and a context experienced by the user while performing the activity pattern, and 
wherein the context includes any one or any combination of two or more of: any two or more of a goal context indicating an intention of the user in conducting each activity of the activity pattern, a relevant structure context indicating a structural object involved in each activity of the activity pattern, a physical context indicating a physical condition of an environment where each activity of the activity pattern takes place, and a psychological context indicating either one or both of a social situation of each activity of the activity pattern and an emotional state of the user during each activity of the activity pattern.
Rahman teaches:
if sensor 1620 detects one or more parameters that a user is happy (e.g., sensor 1620 detects an accelerated, but regular heart rate, rapid or erratic movements, increased body temperature, increased speech levels);
selecting one or more keywords which are experience words representing the classified user experience information corresponding to the activity pattern comprising the sequentially occurring physical activities of the user, wherein each of the one or more keywords represents a user experience corresponding to one or more of the activities (Paragraphs [0107]: selecting “happy” for user activities).
Jain teaches:
displaying, via the interface, the one or more keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring physical activities based on the activity pattern and context (Figs. 1 and 2; Paragraph [0027]: Analysis system 280 may transmit one or more analysis outputs based on the one or more data streams to one or more display systems 290, Paragraphs [0047] and [0049]: mood keywords with corresponding intensity and [0130]: Sensor array 110 may transmit data streams containing acceleration data and kinesthetic data of the user to analysis system 180, which may monitor and automatically detect changes in the user's activity level, position, and range of motion.  Sensor array 110 may also monitor and detect patterns of motion in a user); 
receiving, for each activity, user response data generated based on a selection by the user among the displayed degrees for the one or more keywords and context data in connection with a record device (Paragraphs [0047]: This "mood sensor" 400 is a type of user-input sensor, that my receive input (i.e., stimulus) from a user regarding the user's psychological state and the user's behavior corresponding to that psychological state and [0049]: Mood collection interface 420 may include various components.  FIG. 4 illustrates mood input widget 430, mood intensity input widget 440).
Mascarenhas teaches:
analyzing, for each activity, a relationship between the evaluated user experience and a context experienced by the user while performing the activity pattern (Paragraph [0193]), 
 In order to lay the foundation for predictive algorithms linking clusters to behavior, a chi-square test was used to see if the hobbies and recreational activities enjoyed by these individuals also grouped in these clusters.  The null hypothesis is that the frequency of people enjoying a particular form of recreational activity in a given cluster is similar to that observed in the population as a whole). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs to classify user experience information about an activity pattern comprising sequentially occurring physical activities of a user, select one or more keywords which are experience words representing the classified user experience information corresponding to the activity pattern comprising the sequentially occurring physical activities of the user, wherein each of the one or more keywords represents a user experience corresponding to one or more of the activities as taught by Rahman because it would have effectively improved the marketing research methods. Zavoronkovs discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the method for motion profile templates and movement languages of Rahman would provide relevant user contextual information to enable improved targeting of information to users.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman, to display, via the interface, the one or more keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring physical activities based on the activity pattern and context, and receive, for each activity, user response data generated based on a selection by the user among the displayed degrees for the one or more keywords and context data in connection with a record device as taught by Jain because 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman and Jain, to disclose analyzing, for each activity, a relationship between the evaluated user experience and a context experienced by the user while performing the activity pattern, and wherein the context includes any one or any combination of two or more of: any two or more of a goal context indicating an intention of the user in conducting each activity of the activity pattern, a relevant structure context indicating a structural object involved in each activity of the activity pattern, a physical context indicating a physical condition of an environment where each activity of the activity pattern takes place, and a psychological context indicating either one or both of a social situation of each activity of the activity pattern and an emotional state of the user during each activity of the activity pattern as taught by Mascarenhas because it would have effectively improved the marketing research methods. Zavoronkovs, in view of Rahman and Jain, discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the System and method for using psychological significance pattern information for matching with target information of Mascarenhas would provide relevant user marketing data that would enable marketers to target relevant user groups for content.
Regarding claim 2, Zavoronkovs discloses wherein: 
the user experience information is collected by recording the activity pattern of the user (Paragraph [0083]: when the subject thinks about an image depicting a hamburger or a word "hamburger", an EEG profile 45 associated with the user 30 thinking about a hamburger will be captured.  The EEG profile 45 may be searched against stored EEG profiles 45 in the database to retrieve the associated keyword 46, which might be the text "hamburger"); and 
the activity pattern includes a response of the user to a product or a service (Paragraph [0106]: the user 30 may select "Joe's burger shop" as the most accurate indication of what he was thinking about.  The user 30 may use the input device 14 to input his selection).
Regarding claim 4, Zavoronkovs discloses wherein:  
the interface is included in the user terminal (Paragraph [0025]: input device can be user’s smart phone);
the user terminal is positioned adjacent to a location in which sampling will be executed (Paragraph [0025]: input device can be user’s smart phone); and 
the user terminal is a tablet terminal or a smartphone (Paragraph [0025]: input device can be user’s smart phone).
Regarding claim 5, Zavoronkovs, in view of Rahman and Jain, discloses: 
wherein the record device comprises a video recording device an audio record device tablet terminal, or a smartphone (Zavoronkovs Paragraphs [0002]: microphone and [0025]).
Zavoronkovs, in view of Rahman and Jain, discloses the limitations above. Zavoronkovs, in view of Rahman and Jain, does not explicitly disclose:
wherein the analyzing of the relationship comprises analyzing the relationship based on results obtained from comparing and analyzing the user response data and the context data received through the record device.
Mascarenhas teaches:
wherein the analyzing of the relationship comprises analyzing the relationship based on results obtained from comparing and analyzing the user response data and the context data received through the record device (Paragraphs [0084]: A computer user can input commands and data from a keyboard and mouse 212 and can view inputs and computer output at a display 210.  The display is typically a video monitor or flat panel display device and [0187]: normalized answers were used to compute aggregate scores for each trait based on the initial scoring matrix.  The final scores were compared by pairwise correlation to the normalized answers for each question.  The resulting values were then used to adjust the scoring matrix so that those responses to questions that correlated most strongly to the construct being scored, counted proportionately more for that construct). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman and Jain, to disclose the analyzing of the relationship 
Regarding claim 6, Zavoronkovs discloses wherein the receiving of the user response data comprises receiving the user response data via the interface and the user terminal (Paragraph [0037]: If multiple retrieved indicia is presented, the processor may be further operable to receive an input using the input device 16 to identify which of the presented indicia is indicative of the subject that generated the mental activity).
Regarding claim 7, Zavoronkovs discloses a context-specific experience sampling system, comprising: a server having one or more processors configured to: 
generate an interface configured to receive experience evaluation from the user for experience sampling based on the selected keywords and the activity pattern comprising the sequentially occurring physical activities of the user to provide the generated interface to a user terminal through the network (Paragraph [0091]: The output device 18 is operable to present retrieved keyword 46 and/or related information 47 to the user 30.  The output device may be a display screen, an audio playback device, or a communication device); 
evaluate the user experience based on the received user response data (Paragraph [0106]: For example, the user 30 may select "Joe's burger shop" as the most accurate indication of what he was thinking about.  The user 30 may use the input device 14 to input his selection.  In another example, the user may select more than one keyword 46 as being indicative of the subject that he was thinking about);
wherein the receiving of the user response data comprises receiving the user response data through the interface, and receiving the context data through the record device (Paragraph [0002]: communication between a user and a computer typically requires the user to express his/her thoughts using a computer input device.  Examples of conventional input devices include tactile devices such as keyboards, mice, and touch-sensitive pads.  A user may also communicate with a computer audibly using a microphone and speech-recognition software).
Zavoronkovs discloses the limitations above. Zavoronkovs does not explicitly disclose:
collect user experience information corresponding to an activity pattern comprising sequentially occurring physical activities of a user via a user terminal through a network; 
classify the collected user experience information; 
select keywords which are experience words representing the classified user experience information about the activity pattern comprising the sequentially occurring physical activities of the user, each of the keywords representing a user experience corresponding to one or more of the activities; 
display, via the interface, one or more of the keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring physical activities based on the activity pattern and context; 
receive, for each activity, user response data generated based on a selection by the user among the displayed degrees for the one or more keywords and context data in connection with a record device; 
analyze, for each activity, a relationship between the evaluated user experience and a context experienced by the user while performing the activity pattern, 
wherein the context includes any one or any combination of two or more of: any two or more of a goal context indicating an intention of the user in conducting each activity of the activity pattern, a relevant structure context indicating a structural object involved in each activity of the activity pattern, a physical context indicating a physical condition of an environment where each activity of the activity pattern takes place, and a psychological context indicating either one or both of a social situation of each activity of the activity pattern and an emotional state of the user during each activity of the activity pattern.
Rahman teaches:
collect user experience information corresponding to an activity pattern comprising sequentially occurring physical activities of a user via a user terminal through a network (Paragraph [0107]); 
classify the collected user experience information (Paragraph [0107]); 

Jain teaches:
display, via the interface, one or more of the keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring physical activities based on the activity pattern and context (Figs. 1 and 2; Paragraph [0027]: Analysis system 280 may transmit one or more analysis outputs based on the one or more data streams to one or more display systems 290, Paragraphs [0047] and [0049]: mood keywords with corresponding intensity and [0130]: Sensor array 110 may transmit data streams containing acceleration data and kinesthetic data of the user to analysis system 180, which may monitor and automatically detect changes in the user's activity level, position, and range of motion.  Sensor array 110 may also monitor and detect patterns of motion in a user); 
receive, for each activity, user response data generated based on a selection by the user among the displayed degrees for the one or more keywords and context data in connection with a record device (Paragraphs [0047]: This "mood sensor" 400 is a type of user-input sensor, that my receive input (i.e., stimulus) from a user regarding the user's psychological state and the user's behavior corresponding to that psychological state and [0049]: Mood collection interface 420 may include various components.  FIG. 4 illustrates mood input widget 430, mood intensity input widget 440);
Mascarenhas teaches:
analyze, for each activity, a relationship between the evaluated user experience and a context experienced by the user while performing the activity pattern (Paragraph [0193]), 
wherein the context includes any one or any combination of two or more of: any two or more of a goal context indicating an intention of the user in conducting each activity of the activity pattern, a relevant structure context indicating a structural object involved in each activity of the activity pattern, a physical context indicating a physical condition of an environment where each activity of the activity pattern takes place, and a psychological context indicating either one or both of a social situation of each activity of the  In order to lay the foundation for predictive algorithms linking clusters to behavior, a chi-square test was used to see if the hobbies and recreational activities enjoyed by these individuals also grouped in these clusters.  The null hypothesis is that the frequency of people enjoying a particular form of recreational activity in a given cluster is similar to that observed in the population as a whole). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs to collect user experience information corresponding to an activity pattern comprising sequentially occurring physical activities of a user via a user terminal through a network, classify the collected user experience information, and select keywords which are experience words representing the classified user experience information about the activity pattern comprising the sequentially occurring physical activities of the user, each of the keywords representing a user experience corresponding to one or more of the activities as taught by Rahman because it would have effectively improved the marketing research methods. Zavoronkovs discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the method for motion profile templates and movement languages of Rahman would provide relevant user contextual information to enable improved targeting of information to users.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman, to display, via the interface, one or more of the keywords along with degrees to which each of the one or more keywords describes the user experience and the sequentially occurring physical activities based on the activity pattern and context as taught by Jain because it would have effectively improved the marketing research methods. Zavoronkovs, in view of Rahman, discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the method for a mood sensor of Jain would provide relevant user contextual information to enable improved targeting of information to users.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman and Jain, to disclose analyze, for each activity, a relationship 
Regarding claim 10, Zavoronkovs discloses wherein the user response data is received through the user terminal (Paragraph [0037]: If multiple retrieved indicia is presented, the processor may be further operable to receive an input using the input device).
Regarding claim 14, Zavoronkovs, in view of Rahman and Jain, discloses wherein: 
an experience information collector is configured to collect the user experience information (Zavoronkovs Paragraph [0083]); 
an experience information classifier is configured to classify the collected user's user experience information and select the keywords (Zavoronkovs Paragraphs [0083] and [0101]); 
an experience evaluating question interface generator is configured to generate the interface (Zavoronkovs Paragraph [0106]); 
an experience sampler is configured to provide the interface to the user and receive the user response data (Zavoronkovs Paragraph [0106]).
Zavoronkovs, in view of Rahman and Jain, discloses the limitations above. Zavoronkovs, in view of Rahman and Jain, does not explicitly disclose:
an experience and context data analyzer is configured to the relationship.

an experience and context data analyzer is configured to analyze the relationship between the context and the evaluated user experience based on the received user response data (Paragraph [0193]: In order to lay the foundation for predictive algorithms linking clusters to behavior, a chi-square test was used to see if the hobbies and recreational activities enjoyed by these individuals also grouped in these clusters.  The null hypothesis is that the frequency of people enjoying a particular form of recreational activity in a given cluster is similar to that observed in the population as a whole). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman and Jain, to analyze a relationship between experience and context as taught by Mascarenhas because it would have effectively improved the marketing research methods. Zavoronkovs, in view of Rahman and Jain, discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the System and method for using psychological significance pattern information for matching with target information of Mascarenhas would provide content to a user's computing device and provide marketing data that would enable marketers to target relevant user groups for content.
Regarding claim 15, Zavoronkovs, in view of Rahman and Jain, discloses wherein: 
an experience sampler is configured to provide the interface to the user, and receive the user response data by each activity for the context and the environment (Zavoronkovs Paragraph [0106]).
Zavoronkovs, in view of Rahman and Jain, discloses the limitation above. Zavoronkovs, in view of Rahman and Jain, does not explicitly disclose:
an experience and context data analyzer is configured to analyze the relationship between the context of the activities and the evaluated user experience based on the received user response data. 
Mascarenhas teaches:
an experience and context data analyzer is configured to analyze the relationship between the context of the activities and the evaluated user experience based on the received user response data (Paragraph [0193]: In order to lay the foundation for predictive algorithms linking clusters to behavior, a chi-square test was used to see if the hobbies and recreational activities enjoyed by these individuals also grouped in these clusters.  The null hypothesis is that the frequency of people enjoying a particular form of recreational activity in a given cluster is similar to that observed in the population as a whole). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman and Jain, to analyze the relationship between the context of the activities and the evaluated user experience based on the received user response data as taught by Mascarenhas because it would have effectively improved the marketing research methods. Zavoronkovs, in view of Rahman and Jain, discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the System and method for using psychological significance pattern information for matching with target information of Mascarenhas would provide content to a user's computing device and provide marketing data that would enable marketers to target relevant user groups for content.
Regarding claim 16, Zavoronkovs discloses wherein the experience information collector is configured to collect the user experience information by recording a response of the user to a product or a service (Paragraph [0106]: The user 30 may provide input as to which of the keywords 46 presented is indicative the subject that he was thinking about when the captured EEG profile 45 was generated.  For example, the user 30 may select "Joe's burger shop" as the most accurate indication of what he was thinking about.  The user 30 may use the input device 14 to input his selection).
Regarding claim 17, Zavoronkovs, in view of Rahman and Jain, discloses wherein: 
the experience sampler is configured to receive the user response data by each activity through the interface and the context data through the record device (Zavoronkovs Paragraph [0025]), and
wherein the record device comprises a video recording device, an audio record device, a tablet, or a smartphone (Zavoronkovs Paragraphs [0002]: microphone and [0025]).
Zavoronkovs, in view of Rahman and Jain, discloses the limitations above. Zavoronkovs, in view of Rahman and Jain, does not explicitly disclose:

Mascarenhas teaches:
the experience and context data analyzer is configured to analyze the relationship based on results obtained from comparing and analyzing the user response data and the context data generated by the record device (Paragraphs [0084]: A computer user can input commands and data from a keyboard and mouse 212 and can view inputs and computer output at a display 210.  The display is typically a video monitor or flat panel display device and [0187]: normalized answers were used to compute aggregate scores for each trait based on the initial scoring matrix.  The final scores were compared by pairwise correlation to the normalized answers for each question.  The resulting values were then used to adjust the scoring matrix so that those responses to questions that correlated most strongly to the construct being scored, counted proportionately more for that construct). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Zavoronkovs, in view of Rahman and Jain, to analyze the relationship based on results obtained from comparing and analyzing the user response data and the context data generated by the record device as taught by Mascarenhas because it would have effectively improved the marketing research methods. Zavoronkovs, in view of Rahman and Jain, discloses capturing a user activity pattern indicative of the mental activity generated in the user by a particular subject (Zavoronkovs Abstract). Using the System and method for using psychological significance pattern information for matching with target information of Mascarenhas would provide content to a user's computing device and provide marketing data that would enable marketers to target relevant user groups for content.
Regarding claim 18, Zavoronkovs discloses wherein: 
the experience sampler is configured to receive the user response data through a user terminal (Paragraph [0025]: input device can be user’s smart phone); 
the user terminal is positioned adjacent to a product or a service (Paragraph [0025]: input device can be user’s smart phone); and
input device can be user’s smart phone).
Regarding claim 19, Zavoronkovs discloses wherein the analyzing of the relationship comprises comparing the user response data and either one or both of video data and audio data taken generated by the record device taken in connection with the user experience (Paragraph [0059]).
Regarding claim 20, Zavoronkovs discloses wherein the analyzing of the relationship further comprises checking for inconsistencies between the user response data and either one or both of the video data and the audio data (Paragraph [0117]).
Regarding claim 21, Zavoronkovs discloses wherein either one or both of the video data and the audio data are in connection with the receiving of the user response data (Paragraph [0105]).


Conclusion         
                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621